Name: Commission Decision of 14 December 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document C(2009) 9906) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  health;  European Union law;  European construction
 Date Published: 2009-12-15

 15.12.2009 EN Official Journal of the European Union L 328/78 COMMISSION DECISION of 14 December 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document C(2009) 9906) (Text with EEA relevance) (2009/953/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 (3) and (EC) No 853/2004 (4) of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them are only to be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Union legislation. Those establishments should therefore be deleted from the list of establishments in transition. (3) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. (3) OJ L 139, 30.4.2004, p. 1. (4) OJ L 139, 30.4.2004, p. 55. ANNEX The Annex to Decision 2007/716/EC is amended as follows: (1) The following entries for meat processing establishments are deleted: No Veterinary No Name of establishment Town/Street or Village/Region 2. BG 0101003 ET Saray-73-Georgi Belezhkov  gr.Razlog Promishlena zona Zapad  9. BG 0201019 ET Viatex-V.Slavov  gr. Sungurlare ul. Tundzha  7 14. BG 0301014 ET Valeria-94  s. Kamenar obl. Varna 22. BG 0601001 Ivagus  EOOD gr. Vratsa Krivodolsko shoes 29. BG 0801011 Miit  OOD s. Dropla obl. Dobrich 36. BG 1001003 Evromiyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 55. BG 1701001 Kolevi  OOD s. Kichenitsa obl. Razgrad 59. BG 1801012 Svinekompleks Golyamo Vranovo-Invest  AD s. Golyamo Vranovo obl. Ruse 64. BG 2001001 Eko Asorti-05  EOOD s. Mechkarevo obl. Sliven 72. BG 2301008 Aldagot  OOD gr. Kostinbrod ul. Lomsko shose  95 73. BG 2301009 ET Murgash 91-Tatyana Georgieva  gr. Svoge ul. Zhelensko shoes 74. BG 2301010 ET Despina-9  gr. Kostinbrod ul. Aleksandar Stamboliiski  62A 89. BG 2801020 Ivkota  EOOD gr. Yambol, ul. Bitolya  60 91. BG 0202006 Ekvator  EOOD gr. Burgas ul. Chataldzha  52 99. BG 0402008 Megalodon  OOD gr. Kilifarevo 120. BG 2002001 ET Slavi Danev  gr. Nova Zagora zh.k. Zagore  1 121. BG 2002003 TD Momchevi i sie  gr. Sliven kv. Industrialen 123. BG 2202007 EOOD Euro Balkan Fuud  gr. Sofia kv. Levski, ul. 546  bl.10 A 128. BG 2202029 Givis  OOD gr. Sofia ul. V. Hanchev  11 137. BG 0305013 ET Aleko-Al. Aleksandrov  gr. Varna ul. T.Peyachevich  3 138. BG 0305030 ET Dari  gr. Varna kv. Asparuhovo  ul. Kishinev  21 152. BG 0605021 Orbita  OOD gr. Vratsa m. Turkanitsa 155. BG 0805012 ET Diana Hristova  gr. Balchik ul. Asen Petrov  21 160. BG 1005009 Reksim 99  EOOD gr. Sapareva banya kv. Gyurgevo 163. BG 1305014 ET Medi-Emil Dimitrov  s. Glavinitsa obl. Pazardzhik 164. BG 1305018 Marineli  OOD gr. Velingrad kv. Industrialen  189. BG 2205069 Slavchev 2000  EOOD gr. Sofia ul. Sofroniy Vrachanski  12 201. BG 2705007 OOD Kapsikum-I  gr. Shumen bul. Madara  26 202. BG 2705008 ET Georgi Krastev  gr. Shumen ul. Industrialna baza  208. BG 0104004 Mes-Ko  EOOD gr. Petrich, ul. Mesta  15 214. BG 0204015 PART  OOD gr. Burgas, ul. Angel Kanchev  29 217. BG 0204021 Ekvator  EOOD gr. Burgas ul. Chataldzha  52 225. BG 0304037 Zhar  OOD S. Slanchevo obl. Varna 235. BG 0504001 ADANIS  EOOD gr. Vidin ul Targovska  2 251. BG 1004001 K + M  OOD gr. Kyustendil ul. Petar Beron  26 252. BG 1104001 Slavi mes  OOD gr. Lovech kv. Goznitsa  255. BG 1104006 ET Minko Cholakov-H. Cholakov  s. Dobrodan obsht. Troyan 259. BG 1204006 ZPTK Rik-98  s. Vinishte obl. Montana 265. BG 1304002 ET Yavor Luks  gr. Pazardzhik ul. Sintievsko shose  2 266. BG 1304013 Rodopa Pazardzhik  AD gr. Pazardzhik ul D. Debelyanov  46 271. BG 1404006 Benet  OOD gr. Breznik 281. BG 1604012 Tri star treyding  OOD s. Voyvodinovo obl. Plovdiv 301. BG 1804006 TIS-98  OOD gr. Ruse, ul. Malyovitsa  33 304. BG 1804019 SD Georgi Hristov Vichev-Vicheva i Sie  s. Shtraklev obl. Ruse 312. BG 2004016 Momchevi i sie  OOD gr. Sliven kv. Industrialen 313. BG 2004017 Ekoprom  OOD gr. Sliven kv. Industrialen  10B 314. BG 2004019 Kooperatsia Megakol  gr. Nova Zagora kv. Industrialen  330. BG 2204080 Bitolya  OOD gr. Sofia ul. Kazbeg  14a 337. BG 2204108 ET Alto-Emil Petrov  gr. Sofia kv. Benkovski 338. BG 2204109 SS-ADLER  EOOD gr. Sofia obsht. Krasna polyana 341. BG 2304002 Nikas  AD gr. Botevgra ul. Tsar Ivan Shishman  39 346. Ã G 2404016 Iveko  OOD s. Kolarovo obsht. Radnevo 350. Ã G 2404029 KEN  AD gr. St. Zagora kv. Industrialen  361. BG 2604012 SD Bairche-Stoychevi i sie  s. Brod obsht. Dimitrovgrad 366. BG 2604020 Toska  OOD gr. Haskovo mestnost Balakli  373. BG 2804003 Doni-M  OOD s. Bezmer, obl. Yambolska (2) The following entries for milk processing establishments are deleted: No Veterinary No Name of establishment Town/Street or Village/Region 40. BG 2412033 Gospodinovi  OOD s. Yulievo obsht. Maglizh 41. BG 2412037 Stelimeks  EOOD s. Asen 72. 0312025 Dzhenema  EOOD s. Gen.Kiselovo 81. 0712003 Elvi  OOD s. Velkovtsi obsht. Gabrovo 88. 0912015 Anmar  OOD s. Padina obsht. Ardino 89. 0912016 OOD Persenski  s. Zhaltusha obsht. Ardino 91. 1012014 ET Georgi Gushterov DR  s. Yahinovo 92. 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 93. 1112004 Matev-Mlekoprodukt  OOD s. Goran 94. 1112012 Stilos  OOD s. Lesidren 95. 1112017 ET Rima-Rumen Borisov  s. Vrabevo 102. 1312023 Inter-D  OOD s. Kozarsko 103. 1312024 ET Mezmedin Halil-46  s. Sarnitsa 113. 1612049 Alpina-Milk  EOOD s. Zhelyazno 114. 1612064 OOD Ikay  s. Zhitnitsa osht. Kaloyanovo 148. 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 170. 2412007 Inikom  OOD s. Sarnevo obsht. Radnevo 174. 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 179. 2512016 Milktreyd-BG  OOD s. Saedinenie obl. Targovishte 181. 2512021 Keya-Komers-03  EOOD s. Svetlen 197. BG 1318007 ET Palmite-Vesela Popova  gr. Strelcha ul. Osvobozhdenie  17 201. BG 1518005 ET Kris-88-Emil Todorov  gr. Pleven ul. Grenaderska  97 203. BG 1618040 Galko  EOOD s. Voyvodinovo obsht. Maritsa obl. Plovdiv